                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SCOTT JOHNSON,
                                                                                            No. C 18-07607 WHA
                                  11                  Plaintiff,

                                  12           v.
Northern District of California
 United States District Court




                                                                                            ORDER DENYING EX PARTE
                                  13   CLAUDIA CHATHA;                                      APPLICATION FOR ENTRY OF
                                       SURINDER CHATHA; and DOES 1-10,                      JUDGMENT PURSUANT TO
                                  14                                                        STIPULATION FOR ENTRY OF
                                                      Defendants.                           JUDGMENT
                                  15

                                  16

                                  17        Plaintiff commenced this action in December 2018 under the Americans With

                                  18   Disabilities Act and the Unruh Civil Rights Act for damages and injunctive relief. The

                                  19   complaint alleged one or more architectural barriers. Parties stipulated to dismissal pursuant to

                                  20   Rule 41(a)(1)(ii) in September 2019. Parties’ settlement apparently called for monthly

                                  21   installment payments. According to plaintiff, defendant ceased paying in February 2021, and

                                  22   on May 11, 2021, plaintiff moved ex parte for entry of stipulated judgment.

                                  23        District courts’ jurisdiction over actions expire after stipulated dismissal. See FRCP

                                  24   41(a)(1)(ii). When dismissal occurs pursuant to Rule 41(a)(1)(ii), a district court may

                                  25   incorporate the settlement agreement in the order. Or a district court may retain jurisdiction

                                  26   over the settlement with consent of the parties. See Kokkonen v. Guardian Life Ins. Co. of

                                  27   America, 511 U.S. 375, 381–82 (1994). Absent such action, district courts lack jurisdiction

                                  28   over enforcement of a settlement agreement. See ibid.
                                   1        Parties’ stipulation for dismissal did not attach or mention the settlement agreement. Nor

                                   2   did parties request that we retain jurisdiction to enforce the settlement. Therefore, the prior

                                   3   order herein dismissing the action did not retain jurisdiction, and we now lack it (Dkt. No. 38).

                                   4   The motion is DENIED. Any enforcement of the settlement agreement must be brought as a

                                   5   new action in state court or, if jurisdiction can be shown, in federal court.

                                   6

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: June 8, 2021.

                                  10

                                  11
                                                                                                WILLIAM ALSUP
                                  12                                                            UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
